
	
		I
		111th CONGRESS
		1st Session
		H. R. 3751
		IN THE HOUSE OF REPRESENTATIVES
		
			October 7, 2009
			Mr. Delahunt
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To authorize the Administrator of General Services to
		  convey a parcel of real property to the town of Nantucket, Massachusetts, and
		  for other purposes.
	
	
		1.Conveyance of real property
			 to town of Nantucket, Massachusetts
			(a)In
			 generalNot later than 120
			 days after the date of enactment of this Act, the Administrator of General
			 Services shall offer to convey, by quitclaim deed, to the town of Nantucket,
			 Massachusetts, all right, title, and interest of the United States in and to
			 the parcel of real property described in subsection (b), including any
			 improvements thereon.
			(b)Property
			 descriptionThe parcel of
			 real property to be conveyed under subsection (a) is a parcel to be identified
			 by the Administrator, which consists of approximately 92 acres of land, is
			 located on Massasoit Bridge Road in Nantucket, Massachusetts, and was once
			 utilized by the Federal Aviation Administration.
			(c)Consideration
			 and other terms of conveyanceThe Administrator shall make the conveyance
			 under subsection (a) without consideration and subject to such terms and
			 conditions as the Administrator considers appropriate to protect the interests
			 of the United States.
			(d)CostsThe
			 town of Nantucket shall be responsible for all costs related to the conveyance
			 under subsection (a).
			(e)ReversionAfter
			 conveyance of the parcel of real property under subsection (a), the parcel
			 shall revert to the United States, at the option of the United States, if the
			 Administrator determines that the parcel is not being used for a public purpose
			 after providing the town of Nantucket with reasonable notice and opportunity to
			 cure.
			
